Filed 6/15/22 P. v. Du Bose CA2/2
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                        DIVISION TWO


THE PEOPLE,                                                B317532

         Plaintiff and Respondent,                         (Los Angeles County
                                                           Super. Ct. No. A366830)
         v.

BLANNON DU BOSE,

         Defendant and Appellant.


THE COURT:

      Defendant and appellant Blannon Du Bose (defendant)
appeals from an order summarily denying his petition for vacatur
and resentencing under Penal Code section 1170.95.1
      In October 2021, defendant filed a motion to vacate his
1982 murder conviction. In the body of the pro se petition,


1     All further statutory references are to the Penal Code,
unless otherwise indicated.
defendant alternatively refers to his application as a motion to
vacate and as a petition for writ of coram nobis. As defendant
based his request for relief on section 1170.95, the trial court
treated it as a petition for vacatur and resentencing pursuant to
that section, and summarily denied it due to missing allegations.2
Defendant filed a timely notice of appeal from the order.
      Appointed counsel filed a brief raising no issues and asked
that this court conduct an independent review for arguable issues
pursuant to People v. Wende (1979) 25 Cal.3d 436. Where
appointed counsel finds no arguable issues in an appeal seeking
postjudgment relief, the appellate court is not required to conduct
such an independent review of the record. (People v. Serrano
(2012) 211 Cal.App.4th 496, 503.) If a defendant files his own
supplemental brief or letter we review the contentions or
arguments set forth therein; however, if a defendant does not file
a supplemental brief or letter, the appeal will be dismissed as
abandoned. (People v. Cole (2020) 52 Cal.App.5th 1023, 1039-
1040, review granted Oct. 14, 2020, S264278.) Defendant was



2      A petition for vacatur of a murder conviction and
resentencing must allege the following conditions: “(1) A
complaint, information, or indictment was filed against the
petitioner that allowed the prosecution to proceed under a theory
of felony murder, murder under the natural and probable
consequences doctrine or other theory under which malice is
imputed to a person based solely on that person’s participation in
a crime . . . . [¶] (2) The petitioner was convicted of murder . . .
following a trial or . . . plea . . . . [¶] (3) The petitioner could not
presently be convicted of murder . . . because of changes to
Section 188 or 189 made effective January 1, 2019.” (§ 1170.95,
subd. (a).)




                                   2
notified of the court’s policy and failed to file a supplemental brief
or letter. Therefore, the appeal is dismissed.3




___________________________________________________________
LUI, P. J.       ASHMANN-GERST, J.              CHAVEZ, J.




3     As an order denying a petition due to missing allegations is
denied without prejudice (§ 1170.95, subd. (b)(3)), there should be
no bar to the filing of a conforming petition.




                                  3